11/18/2021



                                                                                     Case Number: OP 21-0487




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. OP 21-0487


High Country Paving, Inc.,
      Plaintiff, Appellee, and
      Cross-Appellant,
                                                 ORDER GRANTING UNOPPOSED
      v.                                         MOTION FOR LEAVE TO APPEAR
                                                 AS AMICUS CURIAE
United Fire & Casualty Company,
       Defendant, Appellant, and
       Cross-Appellee.


      Pursuant to the unopposed motion by the Office of the Montana State Auditor,

Commissioner of Securities and Insurance (“CSI”), for leave to appear as amicus curiae

in this matter, and good cause appearing,

      IT IS HEREBY ORDERED that CSI’s Unopposed Motion for Leave to Appear as

Amicus Curiae is GRANTED. CSI shall file its amicus brief no later than December 3,

2021, and shall conform to all schedules adopted by this Court.

      Electronically signed and dated below.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             November 18 2021